 

EXHIBIT 10.7C

THIRD AMENDMENT OF
JOHN BEAN TECHNOLOGIES CORPORATION
NON-QUALIFIED SAVINGS AND INVESTMENT PLAN

 

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Non-Qualified Savings and Investment Plan (the
“Plan”);

 

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

 

WHEREAS, this Third Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

 

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 9.1 Amendment and Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2015:

15.           Sections 2.1 and 2.2 of the Plan are hereby amended in their
entireties to read as follows:

 

2.1        Account. Account means a bookkeeping Account maintained by the
Company for a Participant, including his or her Deferral Contributions Account,
Employer Contributions Account, Employer Discretionary Matching Contributions
Account and Nonelective Contributions Account.

 

2.2        Account Balance. Account Balance means the value, as of a specified
date, of the Account maintained by the Company on behalf of the Participant’s
Account, Deferral Contributions Account, Employer Contributions Account,
Employer Discretionary Matching Contributions Account or Nonelective
Contributions Account.

 

16.           Sections 2.17A and 2.17B are hereby added to the Plan and shall
read as follows:

 

2.17A   Employer Discretionary Matching Contributions. Employer Discretionary
Matching Contributions means the contributions credited to a Participant’s
Employer Discretionary Matching Contributions Account maintained by the Company
on behalf of the Participant pursuant to Section 5.5.

 

2.17B   Employer Discretionary Matching Contributions Account. Employer
Discretionary Matching Contributions Account means the Account maintained on
behalf of a Participant by the Company to represent the amount of Employer
Discretionary Matching Contributions credited in his or her behalf, as adjusted
to account for deemed gains and losses, withdrawals and distributions.

 

17.           The “heading” for Article V of the Plan is hereby amended in its
entirety to read as follows:

 

Employer Contributions, Nonelective Contributions and Employer Discretionary
Matching Contributions.

 

18.           Section 5.1 is hereby amended in its entirety to read as follows:

 

Section 5.1           Employer Contributions. With respect to each Plan Year for
which an employee remains an eligible employee and satisfies the conditions of
Article III for such Plan Year, the Participant will be credited with an
Employer Contribution in an amount equal to 5% (effective January 1, 2015, 3%)
of the Participant’s Excess Compensation and 8% (effective January 1, 2015, 6%)
of Deferral Contributions for such Plan Year.

 

19.           Sections 5.5 and 5.6 are hereby added to the Plan and shall read
as follows:

 

5.5        Employer Discretionary Matching Contributions. With respect to each
Plan Year for which an employee remains an eligible employee, satisfies the
conditions of Article III for such Plan Year, and defers the maximum amount
permitted to be deferred and matched under the Savings Plan for such Plan Year,
the Company, in its discretion, may make an Employer Discretionary Matching
Contribution to the Employer Discretionary Matching Contributions Account of
each Participant equal to an amount between 0% and 2% of (a) Deferral
Contributions made by the Participant for the Plan Year and (b) the
Participant’s Excess Compensation (which percentage elected by the Company, in
its discretion, shall be the same for each eligible Participant).

 

5.6        Employer Discretionary Matching Contributions Account. The Committee
will establish and maintain an Employer Discretionary Matching Contributions
Account on behalf of each Participant who is credited with Employer
Discretionary Matching Contributions. The Employer Discretionary Matching
Contributions Account will be a bookkeeping account maintained by the Company,
and will reflect the Employer Discretionary Matching Contributions that have
been credited to the Participant, as adjusted pursuant to Article VI to reflect
deemed gains and losses, withdrawals and distributions.

 

 
 

--------------------------------------------------------------------------------

 

 

20.           Section 6.1(a) of the Plan is hereby amended in its entirety to
read as follows:

 

Each Participant may designate from time to time, in the manner prescribed by
the Committee, that all or a portion of his or her Deferral Contributions
Account, Employer Contributions Account, Employer Discretionary Matching
Contributions Account and Nonelective Contributions Account be deemed to be
invested in one or more Permitted Investments. The Committee will establish
rules governing the dates as of which amounts will be deemed to be invested in
the Permitted Investments chosen by the Participant, and the time and manner in
which amounts will be deemed to be transferred from one Permitted Investment to
another, pursuant to a Participant’s election to change his or her deemed
investments. The Committee will also establish a default Permitted Investment,
in which the Deferral Contributions Account, Employer Contributions Account,
Employer Discretionary Matching Contributions Account and Nonelective
Contributions Account of a Participant who fails to make an investment election
will be deemed to be invested. The Committee’s Plan investment election rules
permit a Participant to transfer any or all of his or her Account from one
investment option to another investment option.

 

21.           Section 6.2 of the Plan is hereby amended to add the following
sentence to the end thereto and shall read as follows:

 

The Company will credit all deemed Employer Discretionary Matching Contributions
made on a Participant’s behalf to the Participant’s Employer Discretionary
Matching Contributions Account within a reasonable period after the end of the
Plan Year.

 

22.           Section 8.1 of the Plan is hereby amended in its entirety to read
as follows:

 

8.1        Vesting of Accounts. Each Participant will at all times be fully
vested in his or her deemed Deferral Contributions Account and deemed
Nonelective Contributions Account. A Participant’s vested interest in his or her
deemed Employer Contributions Account is determined according to the following
schedule:

 

 

Years of Service

Percent Vested

Fewer than 2

0%

2 but fewer than 3

20%

3 but fewer than 4

40%

4 but fewer than 5

60%

5 or more

100%

 

Notwithstanding the preceding, effective on and after January 1, 2015, an active
Participant’s vested interest in his or her deemed Employer Contributions
Account and Employer Discretionary Matching Contributions Account is determined
according to the following schedule:

 

 

Years of Service

Percent Vested

Fewer than 1

0%

1 but fewer than 2

33⅓%

2 but fewer than 3

66⅔%

3 or more

100%

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 17th day of December 2014.

 

 JOHN BEAN TECHNOLOGIES CORPORATION

 

 By: /s/ Mark Montague

 

 Its: EVP, Human Resources

 

 

 